[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-15555                  AUGUST 10, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 00-00458-CR-KMM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                  versus

EDDY LAMAS,

                                                    Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 10, 2006)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Eddy Lamas appeals his sentence of nine months of imprisonment for

violating the conditions of his supervised release. Lamas argues that he was not

notified in writing of the charge against him in violation of due process. Because

any consideration by the district court of facts not alleged in the written notice to

Lamas was not plain error, we affirm.

      On November 30, 2000, Lamas was sentenced to five years of probation for

the unlawful possession of access device-making equipment, a charge to which he

pleaded guilty. 18 U.S.C. § 1029(a)(4). Lamas violated the conditions of his

supervised release four times between March 30, 2001, and February 24, 2005,

and, on each occasion, Lamas was sentenced to a term of incarceration and an

additional period of supervised release. One condition of Lamas’s supervised

release arising from his violation on February 24, 2005, was that Lamas maintain

regular employment at a lawful occupation.

      On August 29, 2005, Nora Burgos, Lamas’s probation officer, filed a

petition with the district court that alleged, “Since on or about July 7, 2005, the

defendant has failed to work regularly as required.” At Lamas’s hearing, Burgos

testified that she had given Lamas permission to work at his wife’s business in

March 2005. Burgos testified that between June 7 and July 7, 2005, she visited

Lamas’s purported workplace four times, but on each visit found the office was



                                           2
closed or Lamas was not present, and Lamas did not object to this testimony.

Burgos stated that, on July 7, 2005, she instructed Lamas to find employment

through an employment agency. Burgos testified that Lamas told her he contacted

the agency and was informed they had no openings, but when Burgos called the

agency, she was told that the agency schedules an interview for each applicant who

calls.

         Lamas testified that he was not currently employed, but had been employed

at his wife’s office. Lamas stated that he was not at the office when Burgos visited

because he often took his wife or his brother to medical appointments during the

workday. Lamas also denied being instructed to contact the employment agency.

         The district court found Burgos to be credible and rejected the testimony of

Lamas. The district court based this decision, in part, on the testimony of Burgos

that Lamas had not been present at his wife’s office on her four visits there from

June 7 to July 7, 2005. The district court found Lamas in violation of the

conditions of his supervised release based on his “failure to work regularly at a

lawful occupation since July 7.”

         This Court reviews the finding that a defendant violated the terms of his

supervised release for abuse of discretion. United States v. Copeland, 20 F.3d 412,

413 (11th Cir. 1994). When, as here, the defendant raises an argument for the first



                                            3
time on appeal, we reverse only for plain error. United States v. Aguillard, 217

F.3d 1319, 1320 (11th Cir. 2000). “For this Court to correct plain error: (1) there

must be error; (2) the error must be plain; and (3) the error must affect substantial

rights.” Id. Even if the three requirements are satisfied, “we will exercise our

discretion to rectify the error only if it seriously affects the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Peters, 403 F.3d 1263,

1271 (11th Cir. 2005) (internal quotation omitted).

       Lamas argues that the district court violated due process when it considered

evidence that he was not employed before July 7, 2005, because the petition

alleged only that he was not employed since “on or about July 7, 2005.” One

requirement of due process to punish a violation of the conditions of supervised

release is “written notice of the claimed violations.” Morrissey v. Brewer, 408

U.S. 471, 489, 92 S. Ct. 2593, 2604 (1972). We need not address whether the

district court erroneously considered evidence that Lamas was unemployed before

July 7, 2005, because any error was not plain.

       The prosecution presented evidence sufficient to support a finding that

Lamas was unemployed after July 7, 2005. Burgos testified that Lamas had

misinformed her about contacting the employment agency, and Lamas admitted

during his testimony that he was currently unemployed. Lamas’s only evidence



                                             4
that he was employed was limited to his purported employment at his wife’s office

before July 7, 2005. Because the evidence was sufficient to support a finding that

Lamas was unemployed after July 7, 2005, consideration of evidence that Lamas

was unemployed before July 7, 2005, did not affect his substantial rights and was

not plain error.

      AFFIRMED.




                                         5